Broyles, J.
1. Under tlie repeated rulings of this court and of the
Supreme Court, it is not error for the trial judge, in the absence of a timely written request, to fail to charge a theory of the defense which is supported only by the uncorroborated statement of the accused.
2. The charge was fair and sufficiently full; and the excerpts which are complained of, when construed in the light of the entire charge and of the evidence, are not erroneous.
3. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial. Judgment affirmed.